DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 8-11, filed 06/09/2022, with respect to the 35 U.S.C. 102 rejections of claims 1-4, 6-9, 11, and 15-17 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of 1-4, 6-9, 11, and 15-17 have been withdrawn. The 35 U.S.C. 103 rejection of claim 12 has been withdrawn based on its dependency.

Applicant’s arguments, see page 8, filed 06/09/2022, with respect to the 37 C.F.R. 1.83(a) drawing objection have been fully considered and are persuasive.  The objection to the drawings filed 11/30/2020 has been withdrawn.

Claim Interpretation

Regarding claim 18; the claim recites “a locking mechanism for locking the wind turbine blades at the safe pivot angle” in light of the persuasive arguments filed 06/09/2022, the Examiner understands the locking mechanism to be, “a protruding locking part 16, opening 17, opening 18, and locking member 19,” as shown in Figs. 9-12.

Allowable Subject Matter
Claims 1-19 are allowed.

Regarding claim 1, Brown (US Patent 13,156 A) discloses a wind turbine (Fig. 1) comprising a tower (S), a nacelle (Fig. 1) mounted on the tower via a yaw system (A), a hub (D) mounted rotatably on the nacelle (Fig. 1), the hub comprising a blade carrying structure (E), and one or more wind turbine blades (K) connected to the blade carrying structure (Fig. 1), wherein each of the wind turbine blades defines and inner tip (Fig. 1) and an outer tip end (Fig. 1), and wherein each of the wind turbine blades is connected to the blade carrying structure via a hinge (J, L) at a hinge position of the wind turbine blade (Fig. 1), each of the wind turbine blade thereby being arranged to perform pivot movements relative to the blade carrying structure between a minimum pivot angle and a massive pivot angle (Page 1:66-91), wherein the wind turbine further comprises a stop mechanism (E, N, F, P, G, H) arranged to move the wind turbine blades to a safe pivot angle in the case of an emergency (Page 1:66-91), the stop mechanism comprising a release mechanism (P) and at least one wire (Fig. 1) interconnecting the release mechanism and each of the wind turbine blades (Fig. 1), wherein activation of the release mechanism causes an abrupt change in a pulling force applied to the wind turbine blades by the wires (Page 1:66-91), the change in pulling force causing the wind turbine blades to move immediately to the safe pivot angle (Page 1:66-91).
However, Brown does not teach or suggest, “a maximum pivot angle such that the outer tip end moves towards a rotational axis of the hub,”
While various examples of “a maximum pivot angle such that the outer tip end moves towards a rotational axis of the hub,” exist, see: Pitre (US PGPUB 2010/0143131 A1) in Figs. 2B and 3B which relies on a solenoid (Fig. 5), Kim et al. (US PGPUB 2005/0196281 A1) which shows substantially the same in Fig. 5, and Spicer (US Patent 147,118 A) which also shows similar in Fig. 2. There appears no teaching, suggestion, or motivation to combine without changing the fundamental operation of Brown through the use of the wire mechanism attached to the release mechanism and each of the wind turbine blades.
Claims 2-4, 5-12, 15-19 are allowable based on their dependencies.

Claim 5 is allowable as it is in independent form with subject matter indicated allowable on page 8 of the Office Action dated 03/18/2022.

Claim 13 is allowable as it is in independent form with subject matter indicated allowable on page 8 of the Office Action dated 03/18/2022.
Claim 14 is allowable based on its dependency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745